        Case 2:21-cv-02025-PD Document 1 Filed 05/03/21 Page 1 of 16




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STERN CRAWFORD PC                             Attorneys for Plaintiff
By:     Andrew J. Stern, Esquire
        Elizabeth A. Crawford, Esquire
        Michelle A. Paznokas, Esquire
Attorney I.D. No. 46510/313702/324794
Two Commerce Square
2001 Market Street
39th Floor, Suite 3915
Philadelphia, PA 19103
267-817-5727


DENISE JEFFERSON, AS ADMINISTRATRIX      CIVIL ACTION NO.:
OF THE ESTATE OF MORRIS PAUL
JEFFERSON, DECEASED,
1436 W. Venango Street                   JURY TRIAL DEMANDED
Philadelphia, PA 19140
                       Plaintiff,

  v.

SKY TRANS INC.
490 Regency Park Circle
Sacramento, CA 95835
   And
GOURAV SINGH
5136 N. Marty Avenue, Apt. 101
Fresno, CA 93711
   And
UDAY SINGH
5136 N. Marty Avenue, Apt. 101
Fresno, CA 93711

                           Defendants
             Case 2:21-cv-02025-PD Document 1 Filed 05/03/21 Page 2 of 16




                                          COMPLAINT

        Plaintiff, Denise Jefferson, as the Administratrix of the Estate of Morris Paul Jefferson,

Deceased, by and through her undersigned attorney, Stern Crawford PC, hereby files this

Complaint and avers as follows:

                                            PARTIES

        1.      Plaintiff, DENISE JEFFERSON, is an adult individual and citizen and resident of

the Commonwealth of Pennsylvania, sister of Morris Paul Jefferson, Deceased, residing at 1436

W. Venango Street, Philadelphia, PA 19140.

        2.      Plaintiff, DENISE JEFFERSON, as the Administratrix of the Estate of Morris Paul

Jefferson, Deceased (“Estate”), represents the Estate which was raised in Philadelphia,

Pennsylvania on January 7, 2021, in connection with the death of Morris Paul Jefferson.

        3.      Upon information and belief, Defendant, SKY TRANS INC. (“Sky Trans”), is a

corporation organized, operating, and existing under California law, with a business address of

490 Regency Park Circle, Sacramento, California 95835.

        4.      Upon information and belief, Defendant, GOURAV SINGH, is an adult individual,

resident, and citizen of the state of California residing and/or employed at 5136 N. Marty Avenue,

Apt. 101, Fresno, CA 93711.

        5.      Upon information and belief, Defendant, UDAY SINGH, is an adult individual,

resident, and citizen of the state of California residing and/or employed at 5136 N. Marty Avenue,

Apt. 101, Fresno, CA 93711.

        6.      At all relevant times, Defendants were the agents, brokers, servants, alter-egos,

and/or instrumentalities of one another and acted and/or failed to act through their agents, brokers,

servants, contractors, attorneys, and employees, each and all of whom were acting within the scope

of their authority.
                                                 2
              Case 2:21-cv-02025-PD Document 1 Filed 05/03/21 Page 3 of 16




                                   JURISDICTION AND VENUE

         7.      Federal diversity jurisdiction exists pursuant to 28 U.S.C. § 1332. Plaintiff is a citizen

and resident of the Commonwealth of Pennsylvania. Defendant Sky Trans is a California

corporation with its principal place of business in California. Defendant Gourav Singh is a citizen

and resident of the State of California. Defendant Uday Singh is a citizen and resident of the State

of California. Therefore, complete diversity of citizenship exists. The amount in controversy,

exclusive of interest and costs, exceeds the sum or value of $75,000.

         8.      Sky Trans is a company that owns commercial trucks and is responsible for its fleet

of vehicles and for the drivers which it employs, even when it operates in states other than where

the trucking company is located, as it is known that trucking companies will be traveling across

state lines.

         9.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because Defendant Sky

Trans is subject to personal jurisdiction in accordance with 28 U.S.C. § 1391(c), where it is a

trucking corporation engaged in interstate commerce in the entire United States and the location

of the accident fortuitous, thus it reasonable for Sky Trans reasonably anticipate that it could be

sued in the Commonwealth of Pennsylvania for tortious conduct involving one if its truck driving

employees for negligent and reckless operation of its commercial vehicles.

                                     GENERAL ALLEGATIONS

         10.     The preceding paragraphs of this Complaint are incorporated by reference as though

fully set forth herein.

         11.     On or about February 21, 2020, Morris Jefferson, a healthy 64-year-old army veteran,

was operating his motor vehicle, traveling eastbound on Interstate 40 in Carson County, Borger,

Texas.



                                                     3
           Case 2:21-cv-02025-PD Document 1 Filed 05/03/21 Page 4 of 16




        12.     Mr. Jefferson was in Texas on vacation and was planning on driving from Texas back

to Pennsylvania.

        13.     At the same time, Defendant Gourav Singh was driving a silver semi-trailer truck

owned, operated, and/or dispatched by Defendant Sky Trans. This motor vehicle was being driven by

Gourav Singh as a permissive user of the owner, operator, and/or dispatcher and/or as the agent,

servant, and/or employee of the owner, operator, and/or dispatcher.

        14.     At all times relevant to the current action, Defendant Uday Singh was a passenger in

the semi-trailer truck driven by Defendant Gourav Singh.

        15.     Defendants Gourav and Uday Singh were traveling westbound on Interstate 40 when

Defendant Gourav Singh veered off the westbound highway.

        16.     The semi-trailer truck driven by Defendant Gourav Singh improperly crossed the

center median of Interstate 40 and violently struck Morris Jefferson’s 2019 Jeep Grand Cherokee.

        17.     The police report documenting the crash describes this action, stating: “For an

unknown reason the driver of [the semi-trailer truck] veered off the roadway, crossing the center

median and colling with [Morris Jefferson’s vehicle] . . . .” See Police Report, attached hereto as

Exhibit “A,” at 2.

        18.     The police report documenting the crash notes that the crash was entirely the fault of

the defendant driver, now identified as Defendant Gourav Singh, stating: “I formed an opinion as the

investigator that the driver of [the semi-trailer truck] had failed to drive in its single lane, which

resulted in one fatality.” See id.

        19.     As a result of the collision, Morris Jefferson was crushed inside his totaled vehicle,

endured substantial conscious pain and suffering, and ultimately died from severe traumatic injuries.




                                                  4
             Case 2:21-cv-02025-PD Document 1 Filed 05/03/21 Page 5 of 16




        20.     The death and economic and non-economic damages and losses suffered by Morris

Jefferson were caused exclusively by the negligence of Defendants and their agents, servants, and

employees, including Gourav Singh and Uday Singh, individually, jointly, and severally, and were

not caused or contributed to by any act or failure to act on the part of Morris Jefferson.

        21.     The negligence, carelessness, and recklessness of all Defendants, individually, jointly,

and severally, directly and proximately caused Morris Jefferson to suffer emotional distress and fear;

conscious pain and suffering; and loss of enjoyment of life and life’s pleasures.

                                     COUNT I - NEGLIGENCE
                                      Plaintiff v. All Defendants

        22.     The preceding paragraphs of this Complaint are incorporated by reference as though

fully set forth herein.

        23.     Defendants, SKY TRANS INC., GOURAV SINGH, and UDAY SINGH, did so

negligently, carelessly, and/or recklessly own, operate, and/or maintain the aforesaid motor vehicle

so as to cause it to collide with the vehicle occupied by Morris Jefferson.

        24.     The negligence, carelessness, and recklessness of Defendants consist of, inter alia, the

following:

                     a. failing to maintain Sky Trans’ semi-trailer truck under proper and adequate
                        control at or near the time of the accident;
                     b. negligently, carelessly, and recklessly striking Morris Jefferson’s vehicle at a
                        high rate of speed;
                     c. failing to maintain a proper lookout;
                     d. failing to timely maneuver Sky Trans’ semi-trailer truck so as to avoid striking
                        Morris Jefferson’s vehicle;
                     e. failing to timely observe Morris Jefferson’s vehicle;
                     f. causing the collision with Morris Jefferson;
                     g. failing to observe the traffic then and there existing;
                     h. failing to operate the semi-trailer truck in such a manner so as to avoid the
                        aforesaid occurrence;
                     i. acting in a negligent, carless, and reckless manner;
                     j. failing to exercise due care under the circumstances so as to create an
                        unreasonable harm to Morris Jefferson; and

                                                   5
           Case 2:21-cv-02025-PD Document 1 Filed 05/03/21 Page 6 of 16




                     k. negligently, recklessly, and/or carelessly causing and/or increasing the risk of
                        harm as set forth in this Complaint.

        25.     As a direct and proximate result of the negligence, carelessness, and recklessness of

Defendants, Morris Jefferson was killed.

        26.     As a direct and proximate result of the negligence, carelessness, and recklessness of

Defendants, Morris Jefferson suffered severe conscious pain and suffering.

        27.     As a direct and proximate result of the negligence, carelessness, and recklessness of

Defendants, Morris Jefferson has been deprived and will continue to be deprived of the future ordinary

pleasures of life.

        28.     As a direct and proximate result of the negligence, carelessness, and recklessness of

Defendants, Morris Jefferson suffered lost wages and lost earning capacity.

        WHEREFORE, Plaintiff Denise Jefferson demands judgment against Defendants for all

damages allowed by law, including punitive and compensatory damages, interest, and cost of suit.

                 COUNT II – GROSS NEGLIGENCE, RECKLESSNESS, AND
                                OUTRAGEOUS CONDUCT
                    Estate of Morris Jefferson, Deceased v. All Defendants

        29.     The preceding paragraphs of this Complaint are incorporated by reference as though

fully set forth herein.

        30.     Defendant SKY TRANS INC. is a licensed and accredited trucking corporation, and

as such, Sky Trans and its agents, servants, workers, and/or employees, including GOURAV SINGH

and UDAY SINGH, owe a duty to operate their semi-trailer trucks in a safe manner so as to avoid

colliding with the vehicles of and/or injuring other drivers on public roads.

        31.     At all times relevant hereto, Defendants knew or should have known the following

actions and/or omissions would create a high degree of risk of physical harm to other drivers, yet

deliberately proceeded to act in indifference to that risk:

                                                    6
           Case 2:21-cv-02025-PD Document 1 Filed 05/03/21 Page 7 of 16




                   a. recklessly failing to maintain Sky Trans’ semi-trailer truck under proper and
                      adequate control at or near the time of the accident;
                   b. recklessly failing to maintain a proper lookout;
                   c. recklessly failing to timely maneuver Sky Trans’ semi-trailer truck so as to
                      avoid striking another vehicle;
                   d. recklessly failing to observe the traffic then and there existing;
                   e. recklessly failing to operate the vehicle in such a manner so as to avoid
                      colliding with another vehicle;
                   f. recklessly acting in a grossly negligent or reckless manner;
                   g. recklessly failing to exercise due care under the circumstances so as to create
                      an unreasonable harm to other drivers; and
                   h. negligently, recklessly, and/or carelessly causing and/or increasing the risk of
                      harm as set forth in this Complaint.

       32.     In the alternative, Defendants had reason to know of such facts, but did not appreciate

the high degree of risk, as would a reasonable individual in their position.

       33.     The injuries sustained by Morris Jefferson were caused by the gross negligence,

recklessness, and/or outrageous conduct of Defendants, SKY TRANS INC., GOURAV SINGH, and

UDAY SINGH, acting by and through their agents, servants, workers, and/or employees, and were

in no way caused or contributed to by any act or failure to act on the part of Morris Jefferson.

       34.     Defendants’ conduct, as described above, was so outrageous as to demonstrate a

reckless disregard of the safety and health of other drivers on public roads.

       35.     By conducting themselves as set forth above, Defendants’ actions and/or omissions

were a substantial factor, a factual cause, and/or increased the risk of harm to Morris Jefferson.

       36.     As a direct and proximate result of this gross negligence, recklessness, and outrageous

conduct of Defendants, Morris Jefferson died.

       37.     As a direct and proximate result of this gross negligence, recklessness, and outrageous

conduct of Defendants, Morris Jefferson suffered severe conscious pain and suffering.




                                                   7
           Case 2:21-cv-02025-PD Document 1 Filed 05/03/21 Page 8 of 16




        38.     As a direct and proximate result of this gross negligence, recklessness, and outrageous

conduct of Defendants, Morris Jefferson has been deprived and will continue to be deprived of the

future ordinary pleasures of life.

        39.     As a direct and proximate result of this gross negligence, recklessness, and outrageous

conduct of Defendants, Morris Jefferson suffered lost wages and lost earning capacity.

        WHEREFORE, Plaintiff Denise Jefferson demands judgment against Defendants for all

damages allowed by law, including punitive and compensatory damages, interest, and cost of suit.

                                   COUNT III – WRONGFUL DEATH
                          Estate of Morris Jefferson, Deceased v. All Defendants

        40.     The preceding paragraphs of this Complaint are incorporated by reference as though

fully set forth herein.

        41.     As a direct and proximate result of Defendants’ aforementioned conduct, Morris

Jefferson suffered fatal injuries and died.

        42.     Plaintiff, as the Administratrix of the Estate of Morris Paul Jefferson, deceased, files

this Wrongful Death Action pursuant to 231 Pa. Code § 2202 and on behalf of beneficiaries Denise

Jefferson (DOB: 08/12/1953), Gregory Jefferson (DOB: 03/12/1957), Kevin Jefferson (DOB:

07/10/1958), Sidney Jefferson (DOB: 05/26/1951), and Barbara Jefferson (DOB: 06/29/1959), for all

damages allowed by law and bring all claims and damages available in the wrongful death statute and

supporting case law.

        WHEREFORE, Plaintiff Denise Jefferson demands judgment against Defendants for all

damages allowed by law, including punitive and compensatory damages, interest, and cost of suit.




                                                    8
           Case 2:21-cv-02025-PD Document 1 Filed 05/03/21 Page 9 of 16




                                   COUNT IV – SURVIVAL ACTION
                          Estate of Morris Jefferson, Deceased v. All Defendants

        43.     The preceding paragraphs of this Complaint are incorporated by reference as though

fully set forth herein.

        44.     As a direct and proximate result of Defendants’ aforementioned conduct, Morris

Jefferson suffered fatal injuries and significant pain and suffering, as well as other aforementioned

damages, and died.

        45.     As the Administratrix of the Estate of Morris Paul Jefferson, deceased, Plaintiff

Denise Jefferson brings this action on behalf of the Estate of Morris Jefferson, deceased, in accordance

with the survival statute 42 Pa.C.S.A. § 8302, for all damages allowed by law.

        WHEREFORE, Plaintiff Denise Jefferson respectfully requests judgment in her favor and

against Defendants, including punitive and compensatory damages, interest, cost of suit, and such

other relief as this Honorable Court may deem appropriate and just.

                                    DEMAND FOR A JURY TRIAL

        Plaintiff hereby demands a jury trial as to all issues so triable as a matter of right, pursuant

to F.R.C.P. 38(b)(1) and 38(c).

                                                 Respectfully Submitted,

                                                 STERN CRAWFORD, PC

                                                 By:    Andrew J. Stern
                                                        Andrew J. Stern, Esquire
                                                        Elizabeth A. Crawford, Esquire
                                                        Michelle A. Paznokas, Esquire
                                                        Attorneys for Plaintiffs
Dated: 4/30/2021




                                                    9
         Case 2:21-cv-02025-PD Document 1 Filed 05/03/21 Page 10 of 16




                                       CERTIFICATION

       Andrew J. Stern, Esquire, hereby verifies that that the facts set forth in the foregoing

Complaint are true and correct to the best of his knowledge, information, and belief. I am aware

that if any of the foregoing statements made are willfully false, I am subject to punishment.



                                                        _     _________________________
                                                        ANDREW J. STERN

Dated: 4/30/2021




                                                10
Case 2:21-cv-02025-PD Document 1 Filed 05/03/21 Page 11 of 16




      EXHIBIT “A”
Case 2:21-cv-02025-PD Document 1 Filed 05/03/21 Page 12 of 16
Case 2:21-cv-02025-PD Document 1 Filed 05/03/21 Page 13 of 16
Case 2:21-cv-02025-PD Document 1 Filed 05/03/21 Page 14 of 16
Case 2:21-cv-02025-PD Document 1 Filed 05/03/21 Page 15 of 16
Case 2:21-cv-02025-PD Document 1 Filed 05/03/21 Page 16 of 16
